DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed May 6, 2022. Claims 1-20 are pending, claims 1, 2, 4-6, 9-11 and 18-20 are amended, and claims 16 and 17 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe (US 5,506,032).
In regards to claim 1, Rowe discloses
A thermodynamic system (Fig.2) comprising:
one or more housing structures (10);
a plurality of thermal energy absorption (TEA) nodes (Fig.A, 44C) disposed in the one or more housing structures;
a plurality of thermal energy dissipation (TED) nodes (Fig.A, ends of heat pipe 44) disposed in the one or more housing structures; and
a plurality of capillaries (Fig.A, the capillaries connecting the ends to the nodes 44C) that connect individual TEA nodes of the plurality of TEA nodes with one or more TED nodes of the plurality of TED nodes,
wherein the plurality of capillaries, the plurality of TEA nodes, and the plurality of TED nodes form an interconnected closed fluid circuit enclosing a bi-phase fluid (Fig.A),
wherein the interconnected closed fluid circuit is configured to absorb thermal energy into the bi-phase fluid at the plurality of TEA nodes and transfer the thermal energy via the bi-phase fluid through the plurality of capillaries to the plurality of TED nodes (col.3 lines 27-38, heat is absorbed at the locations where the high power equipment 60, 60’, 60” is mounted  and dissipated at the outer facesheet 16 which forms the radiator surface), and
wherein at least one of the individual TEA nodes is directly connected via the plurality of capillaries to two or more TED nodes, of the plurality of TED nodes, in the interconnected closed fluid circuit (Fig.A, each TEA node 44C is directly connected to the TED nodes on either end of the heat pipe 44 via the interconnections).

    PNG
    media_image1.png
    856
    805
    media_image1.png
    Greyscale

In regards to claim 2, Rowe discloses that the interconnected closed fluid circuit is configured to transfer the thermal energy through the plurality of capillaries from the plurality of TEA nodes to the plurality of TED nodes in a self-organized manner based on local conditions at individual ones of at least one of the plurality of TEA nodes and the plurality of TED nodes (Fig.A).
In regards to claim 3, Rowe discloses that the local conditions include at least one of a temperature, a pressure, or a state of the bi-phase fluid (Fig.A, thermal energy is transferred from the high power equipment 60, 60’ and 60” to the outer facesheet 16 as a result of temperature changes).
In regards to claim 4, Rowe discloses that the interconnected closed fluid circuit is configured such that a first portion of the bi-phase fluid vaporizes into a vapor when the bi-phase fluid absorbs the thermal energy at the plurality of TEA nodes (from the equipment 60 and 70), and at least one of a pressure or a volume of the vapor pushes a second portion of the bi-phase fluid through the plurality of capillaries toward the plurality of TED nodes (Fig.A and col.3 lines 27-38).
In regards to claim 5, Rowe discloses that the interconnected closed fluid circuit is configured such that the first portion of the bi-phase fluid condenses from the vapor to a fluid upon dissipation of the thermal energy at the plurality of TED nodes, and the fluid is forced through the plurality of capillaries toward the plurality of TEA nodes (Fig.A and col.3 lines 27-38).
In regards to claim 6, Rowe discloses that the interconnected closed fluid circuit is configured such that the plurality of TEA nodes cool as the bi-phase fluid absorbs the thermal energy, causing a reduction of the at least one of the pressure or the volume and thereby causing oscillation of the bi-phase fluid back toward the plurality of TEA nodes (col.3 lines 24-32).
In regards to claim 11, Rowe discloses that the plurality of capillaries of the interconnected closed fluid circuit at least indirectly connects each of the individual TEA nodes to all of the TED nodes of the plurality of TED nodes (Fig.A) and creates a flow path for the bi-phase fluid from each of the individual TEA nodes to all of the TED nodes (Fig.A).
In regards to claim 12, Rowe discloses that at least one of the plurality of TEA nodes and the plurality of TED nodes are fractioned into different zones (Fig.A).
In regards to claim 13, Rowe discloses that individual ones of the plurality of TEA nodes or the plurality of TED nodes within a first zone of the different zones are not connected to any other TEA node or TED node within the first zone (Fig.A).
In regards to claim 14, Rowe discloses that the plurality of TEA nodes are fractioned into a first TEA zone located at a first position associated with first thermal energy source (Fig.A, for heat pipe 44, it is interpreted that a source 60”’ is located below upper node 44C), and a second TEA zone located at a second position associated with second thermal energy source (Fig.A, it is interpreted that a source 70”’ is located below lower node 44C).
In regards to claim 15, Rowe discloses that the plurality of capillaries are channels embedded within the one or more housing structures (Fig.A).
In regards to claim 18, Rowe discloses
An interconnected closed fluid circuit (Fig.2 and Fig.A above) comprising:
a plurality of thermal energy absorption (TEA) nodes (Fig.A) disposed in one or more housing structures (10);
a plurality of thermal energy dissipation (TED) nodes (Fig.A) disposed in the one or more housing structures;
a plurality of capillaries (Fig.A) that connect individual TEA nodes of the plurality of TEA nodes with one or more TED nodes of the plurality of TED nodes (Fig.A); and
a bi-phase fluid that absorbs thermal energy at the plurality of TEA nodes and transfers the thermal energy through the plurality of capillaries to the plurality of TED nodes (col.3 lines 27-38),
wherein at least one of the individual TEA nodes is directly connected via the plurality of capillaries to two or more TED nodes, of the plurality of TED nodes, in the interconnected closed fluid circuit (Fig.A, each TEA node 44C is directly connected to the TED nodes on either end of the heat pipe 44 via the interconnections).
In regards to claim 19, Rowe discloses that the plurality of capillaries are configured to allow the bi-phase fluid to transfer the thermal energy from the plurality of TEA nodes to the plurality of TED nodes in a self-organized manner based on local conditions at individual ones of at least one of the plurality of TEA nodes and the plurality of TED nodes (Fig.A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Mankaruse et al. (US 6,411,512, herein Mankaruse).
In regards to claims 7 and 8, Rowe does not disclose that at least one of the plurality of capillaries, the plurality of TEA nodes, and the plurality of TED nodes have a wick structure as claimed.
Mankaruse teaches a thermodynamic system (Fig.3) comprising a plurality of capillaries (heat pipes 9 and 11), a plurality of TEA nodes (bottom ends of the pipes 9 and 11) and a plurality of TED nodes (upper ends of the pipes 9 and 11), wherein at least one of the plurality of capillaries, the plurality of TEA nodes, and the plurality of TED nodes have a wick structure configured to draw a liquid fraction of the bi-phase fluid toward one or more TEA nodes of the plurality of TEA nodes by a capillary force at an interface between the liquid fraction and a vapor fraction of the bi-phase fluid (col.3 lines 30-32), and wherein the wick structure is further configured to draw the vapor fraction of the bi-phase fluid to flow towards one or more TED nodes of the plurality of TED nodes, in an opposite direction than the liquid fraction (col.3 lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rowe’s capillaries or nodes to have a wick structure as taught by Mankaruse in order to increase heat dissipation using a known structure in the art.
	
Allowable Subject Matter
Claims 9, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the plurality of capillaries of the interconnected closed fluid circuit does not directly connect the individual TEA nodes to any other TEA node of the plurality of TEA nodes . 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763     
                                                                                                                                                                                                   /THO V DUONG/Examiner, Art Unit 3763